Award for schedule loss of eighty per cent of the use of the left foot. This award was made in 1940. In 1926 an award fixed the loss of use at fifty per cent. Appellant contends that the increased award should be made against the Special Fund. The State Industrial Board has found, and the finding is sustained, that up to 1940 the physician of the employer rendered medical services to the claimant which were in the nature of compensation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Hefiernan, Schenek and Foster, JJ.